Citation Nr: 1120052	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Propriety of the reduction in the rating for service-connected asbestosis, from 30 to zero percent, effective July 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that reduced the disability rating from 30 percent to zero percent for service-connected asbestosis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2005, the RO effectuated the grant of service connection for asbestosis and assigned a 30 percent rating for asbestosis, effective from September 2001.  

2.  Effective from July 1, 2007, the RO reduced the 30 percent rating for asbestosis to zero percent.  

3.  The reduction was carried out in accordance with applicable procedures.

4.  No functional impairment has been medically attributed to the Veteran's service connected asbestosis.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's asbestosis from 30 percent to zero percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings. 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires. 38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

As discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

Analysis

The Veteran's seeks the restoration of his 30 percent disability evaluation for asbestosis, which was reduced to zero percent effective July 1, 2007, by way of an April 2007 rating decision.

The relevant procedural history of this appeal shows that the Veteran initially filed a claim for entitlement to service connection for asbestosis in September 2001.  The Board granted the Veteran's claim for entitlement to service connection for asbestosis in September 2005.  That decision noted that there was a conflict in the record with regards to the diagnosis of asbestosis.  Notably, a May 1993 private evaluation indicated that the Veteran's X-ray suggested a clinical diagnosis of asbestosis.  VA outpatient medical records dated between December 2002 and July 2003 similarly indicated that computed tomography (CT) scans showed pleural plaques in the left lung, which were noted to be consistent with asbestosis.  However, in a January 2005 VA respiratory examination report, the examiner found that the Veteran's "CT chest scan shows some changes that could be consistent with asbestosis in the left lower base, but more likely than not it is not asbestosis since asbestosis is a bilateral process and not unilateral as in this case."  The examiner observed that the same findings could be explained by a[n] episode of severe pneumonia.  He felt that "in service exposure history to asbestos is too light to cause asbestosis."  Resolving doubt in his favor, the Board found the evidence supported a finding of a current diagnosis of asbestosis related to service.  

Consistent with the Board's order, in a November 2005 decision, the RO granted service connection for asbestosis. A 30-percent evaluation was awarded, effective September 4, 2001.  Reference was made to the findings of the January 2005 VAX, which were noted to have revealed post-bronchodilator findings of Forced Vital Capacity (FVC) of 69.1 percent predicated.

In March 2006, the Veteran filed a claim for a total disability evaluation based on individual unemployability.  A VA respiratory examination was conducted in April 2006.  Based on the results of this examination, the RO proposed to reduce the Veteran's 30 percent evaluation to zero percent in an August 2006 rating decision.  The reduction to zero percent effective July 1, 2007, was completed in an April 2007 rating decision.

At the outset, the Board finds that the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to zero percent for asbestosis were properly carried out by the RO.  In September 2006, the RO notified the Veteran of a proposed rating reduction (issued in an August 2006 rating decision), and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in an April 2007 rating decision, in which the rating was reduced from 30 to zero percent, effective July 1, 2007.  The RO informed the Veteran of this decision by letter dated April 26, 2007.  Thus the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to zero percent for asbestosis. The Veteran does not contend otherwise.

As for the propriety of the reduction, Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).  

Having determined that the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to zero percent for asbestosis were properly carried out by the RO, the question is thus whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 30-percent disability rating for asbestosis was awarded effective September 4, 2001, and was reduced effective July 1, 2007, over 5 years later.  In his May 2007 notice of disagreement, the Veteran expressed his disagreement with the RO reducing his rating.  

In this case, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

For disabilities that have continued for five years or more, such as the ratings at issue here, the critical issue is whether material improvement in either of the Veteran's disabilities was demonstrated in order to warrant a reduction in such compensation benefits.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 417-18.  The applicable legal standard summarized, in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that, in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  

Here, the Veteran's rating for asbestosis was initially granted at 30 percent in the RO's November 2005 decision based on the findings of the Veteran's January 2005 VA respiratory examination.  Specifically, the examination revealed post-bronchodilator findings of Forced Vital Capacity (FVC) of 69.1 percent predicated.

The 30 percent rating was ultimately reduced to zero percent based on an April 2006 VA respiratory examination report.  In this report, the VA examiner noted that there was no evidence of pulmonary asbestosis as evidence by the lack of pulmonary interstitial disease per a high-resolution CT chest scan.  The pleural plaques were found to be asymptomatic, and the mild restriction was as likely as not due to the Veteran's open-heart surgery, as he exhibited no evidence of interstitial lung disease or pulmonary fibrosis on his high-resolution CT chest scan.  The examiner concluded that the Veteran had evidence of asbestos exposure as manifest by pleural plaques and pleural thickening, but exhibited no evidence of pulmonary asbestosis.  The asbestos-related pleural plaque disease was found to be asymptomatic, and none of the findings on the pulmonary function test were found to be related to his asbestos-related pleural plaque disease.  The examiner further indicated that the VA staff pulmonologist opined that the Veteran's in-service asbestos exposure was not enough to cause asbestosis.  

A subsequent pulmonary function test was conducted in February 2007, which was considered in the decision to reduce, revealed a FVC of 70.0 percent predicated.  However, this "mild obstruction and mild restriction" was not attributed to asbestosis.  

Pursuant to this evidence, the RO reduced the Veteran's disability rating in its April 2007 decision, stating, "Your VA examination revealed no evidence of interstitial lung disease or pulmonary fibrosis.  A diagnosis of pleural plaques and pleural thickening without evidence of asbestosis was provided."  

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2010).

Under DC 6833, a 10 percent rating is warranted when the FVC is 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97, DC 6833 (2010).

In response to the August 2006 proposed rating reduction, the Veteran submitted the report of a private examination conducted in September 2006.  X-rays revealed pleural plaque on the left lung with reticular infiltrate bilaterally, predominantly in the bases.  He was diagnosed with pulmonary asbestosis, given the combination of the examiner's clinical, X-ray, and physiological findings.  The examiner further explained that "pulmonary asbestosis does not go away or 'get better,'" and that, "It can remain very stable over a long period of time."  The examiner indicated that, "Sometimes, very rarely, a person can experience further worsening of their lung function, but this is difficult to assess due to the normal aging of the process." 

The RO's April 2007 decision appears to be congruent with the evidence then of record, namely the report of the April 2006 examination indicating no sign of symptoms associated with his service-connected asbestosis.  As noted above, the Veteran's pleural plaques were found to be asymptomatic, and the mild restriction (as evidenced by his FVC of 69.1 percent predicted) was deemed as likely as not due to his non-service-connected open-heart surgery.  This conclusion is supported by the February 2007 pulmonary function test, which did not attribute the Veteran's FVC of 70.0 percent predicated to asbestosis.  The May 1993 private evaluation as well as VA outpatient medical records dated between December 2002 and July 2003, by contrast, merely suggested that these symptoms were consistent with a diagnosis of asbestosis.  Indeed, while the Board's September 2005 decision to grant service connection for asbestosis still stands, current evidence shows that there is no active symptomatology associated with the Veteran's service-connected asbestosis.  Although the September 2006 opinion offered by the Veteran's private physician indicated that "pulmonary asbestosis does not go away or 'get better,'" based upon review of the entire recorded history of the condition, there is no indication that the Veteran's asbestos was symptomatic.  Absent any symptomatology associated with asbestosis, no more than a zero percent evaluation can be assigned under Diagnostic Code 6833.  38 C.F.R. § 4.31.

Based on this record, the Board finds that a preponderance of the evidence establishes that the symptoms identified by the April 2006 VA examination are congruent with a zero percent disability rating for the service-connected asbestosis, and that the reduction from the previously-assigned 30-percent rating by the RO was warranted.  See Brown, supra; Kitchens, supra.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report the severity of what he believes are symptoms related to asbestosis, because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record indicated that these symptoms were unrelated to asbestosis, and that assignment of the reduced evaluation was proper.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find his assertions of increased asbestosis symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). Thus, evidence of asbestosis symptomatology to warrant the assignment of a 30 percent rating has not been established, either through medical or lay evidence, during this time period.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates the reduction in rating from 30 to zero percent for asbestosis.  The medical evidence on file at the time of the RO's April 2007 decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 30 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the rating for service-connected asbestosis, from 30 to zero percent, effective July 1, 2007, was proper.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


